DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on July 29, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 11, 13, and 18 have been amended; claim 15 is canceled; and claim 21 has been added. Accordingly, claims 1-14 and 16-21 are pending in this application with an action on the merits to follow.
Because of the applicant's amendment, the following in the office action filed March 31, 2022, are hereby withdrawn: 
35 USC 112(b) Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wardlaw US 9781970.
Regarding Independent Claim 1, Wardlaw discloses a shoe (Abstract, Fig. 9a) having an upper (Fig. 9a, #904) and a sole (Fig. 9a, #910) connected to said upper (Fig. 9a), wherein at least some areas of the sole (Fig. 9a, #910; Col. 17, l. 23-30) comprise a number of hollow bodies (Fig. 2, #200; Col. 13, l. 54 – Col. 14, l. 3; Col. 17, l. 62 – Col. 18, l. 2; Col. 18, l. 25-28) embedded in a carrier material (Fig. 3, #330; Col. 14, l. 63-64), wherein said carrier material consists of a foamed plastic material (Fig. 3, #330 shows a foamed material; Col. 14, l. 37-41; Col. 18, l. 25-28), wherein at least one of the number of hollow bodies includes an outer surface (Fig. 2. #210) that completely encases (Col. 10, l. 63 – Col. 11, l. 5) an internal volume (Fig. 2, #220, Col. 10, l. 63 – Col. 11, l. 5), and wherein the material of the hollow bodies is expanded thermoplastic polyurethane (E-TPU) (Col. 17, l. 62 – Col. 18, l. 2; Col. 18, l. 25-28).  
Regarding Claim 2, Wardlaw discloses the shoe according to claim 1, wherein the plastic material used as carrier material has visco-elastic behavior (Col. 14, l. 37-41 & Col. 14, 51-53 states that the plastic material #330 can be TPU or EVA, which are both well-known to be viscoelastic materials).  
Regarding Claim 3, Wardlaw discloses the shoe according to claim 1, wherein the plastic material used as the carrier material comprises polyurethane (Col. 14, l. 37-41; Col. 14, 51-53).  
Regarding Claim 6, Wardlaw discloses the shoe according to claim 1, wherein the hollow bodies have a spherical or ellipsoidal shape (Fig. 2; Col. 3, l. 27-35).  
Regarding Claim 7, Wardlaw discloses the shoe according to claim 1, wherein the hollow bodies have an elongated shape (Figs. 2 & 9a-9f; Col. 3, l. 27-35).  
Regarding Claim 11, Wardlaw discloses the shoe according to claim 1 further comprising an outsole (Fig. 9a, #960), wherein the sole is designed as a midsole (Fig. 3, #300) under which the outsole is arranged (Fig. 9a; Col. 17, l. 37-46).  
Regarding Claim 12, Wardlaw discloses the shoe according to claim 1, wherein the shoe is designed as a jogging shoe (Abstract. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Wardlaw discloses a sport shoe and jogging is a sport, therefore the shoe of Wardlaw would be capable of performing the intended use as claimed. And since the sport shoe of the (combined) reference(s) meets all the structural limitations, it would be capable of performing these functions.) .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw as applied to claim 1 above, and further in view of Whiteman US 9930928.
Regarding Claim 4, Wardlaw discloses the shoe according to claim 1, but does not expressly disclose wherein the plastic material used as the carrier material has a density of between 0.15 and 0.35 g/cm3.  
Whiteman teaches a sole for a sport shoe wherein a plastic material used as a carrier material (Col. 12, l. 56-60) has a density of between 0.15 and 0.35 g/cm3 (Col. 12, l. 56-60).
Both Wardlaw and Whiteman teach analogous inventions in the art of sport shoes. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Wardlaw with the teachings of Whiteman such that the carrier material would have a density in the range of 0.15-0.35g/cm3 so that the carrier material would be lightweight to keep the overall weight of the shoe low, in turn decreasing stress on the wearer’s body during use of the shoes. Examiner notes the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw as applied to claim 1 above, and further in view of Miller US 20110099845.
Regarding Claim 5, Wardlaw discloses the shoe according to claim 1, but does not expressly disclose wherein the plastic material used as the carrier material has a hardness of between 25 and 40 Asker C.  
Miller teaches a method for making shoe soles wherein a plastic material (¶0019) used as a carrier material (¶0019) has a hardness of between 25 and 40 Asker C (¶0019 notes: “The foams have been developed to a hardness of 20 Asker C, and range significantly (about 80% less and greater than 20 Asker C)”. This would make the range 4 – 36 Asker C, allowing for a hardness of between 25-36 Asker C).  
Both Wardlaw and Miller teach analogous inventions in the art of shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Wardlaw with the teachings of Miller such that the Asker C of the carrier material would be between 25-40 to allow the foam to be soft enough to feel comfortable against the foot of the wearer but hard enough to protect against uneven ground. Examiner notes the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw as applied to claim 1 above.
Regarding Claim 8, Wardlaw discloses the shoe according to claim 1, but does not expressly disclose wherein the largest dimension (L) of a hollow body is between 4 mm and 10 mm. However, the largest dimension of the hollow body is between 4-10mm is a results effective variable with the results being a change in the composition and size of the hollow body itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hollow body the claimed dimensions of between 4-10mm, in order to give the hollow body the proper functionality for the shoe sole and the ability to hold the desired polymer filling, and since it has been held that the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
	Regarding Claim 9, Wardlaw discloses the shoe according to claim 1, but does not expressly disclose wherein the wall thickness (t) of a hollow body is between 0.3 mm and 1.2 mm. However, the wall thickness of the hollow body is between 0.3-1.2mm is a results effective variable with the results being a change in the composition and size of the hollow body itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hollow body the claimed wall thickness of between 0.3-1.2mm, in order to give the hollow body the proper functionality for the shoe sole and use a cost-effective amount of materials during production, and since it has been held that the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Claims 10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw as applied to claim 1 above, and further in view of Liu US 20060026863.
Regarding Claim 10, Wardlaw discloses the shoe according to claim 1, wherein there are hollow bodies (Fig. 2, #200; Col. 13, l. 54 – Col. 14, l. 3; Col. 17, l. 62 – Col. 18, l. 2; Col. 18, l. 25-28) in the sole (Figs. 9a-9F), but does not expressly disclose that the hollow bodies take up between 25% and 75% of a volume of the sole.
Liu teaches a shoe sole wherein there are EVA foam particles (Abstract) that take up between 25% and 75% of a volume of the sole (Abstract).
Both Wardlaw and Liu teach analogous inventions in the art of shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Wardlaw with the teachings of Liu such that the hollow bodies would take up 25% to 75% of the volume of the sole so that the sole could maintain the desired mechanical properties desired by the designers of the shoe such as allowing the shoe to have more rebound elasticity when running due to the addition of TPU between the particles, and since it has been held that the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Independent Claim 13, Wardlaw discloses a shoe (Abstract, Fig. 9a), comprising: an upper (Fig. 9a, #904); and a sole (Fig. 9a, #910) connected to the upper (Fig. 9a), the sole comprising a midsole (Fig. 3, #300) and an outsole (Fig. 9a, #960), wherein a plurality of hollow bodies (Fig. 2, #200; Col. 13, l. 54 – Col. 14, l. 3; Col. 17, l. 62 – Col. 18, l. 2; Col. 18, l. 25-28) are provided within the midsole (Fig. 3, #300; Col. 14, l. 37-41; Col. 14, 51-53), the hollow bodies being embedded within a carrier material (Fig. 3, #330; Col. 14, l. 63-64), wherein the hollow bodies define an internal volume within the midsole (Fig. 3 shows the hollow bodies defining an internal volume; Col. 9, l. 13-24), wherein the hollow bodies define outer surfaces (Fig. 2, #210) that completely encase (Col. 10, l. 63 – Col. 11, l. 5) respective internal cavities (Fig. 2, #220), and wherein the internal cavity of each of the hollow bodies contains air (Col. 4, l. 24-34).
Wardlaw does not expressly disclose that the internal volume is between 25% and 75 % of a total volume of the midsole.
Liu teaches a shoe sole wherein there are EVA foam particles (Abstract) that take up between 25% and 75% of a volume of the midsole (Abstract).
Both Wardlaw and Liu teach analogous inventions in the art of shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Wardlaw with the teachings of Liu such that the hollow bodies would take up 25% to 75% of the volume of the sole so that the sole could maintain the desired mechanical properties desired by the designers of the shoe such as allowing the shoe to have more rebound elasticity when running due to the addition of TPU between the particles, and since it has been held that the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 14, the modified shoe of Wardlaw discloses the shoe of claim 13, wherein the hollow bodies comprise expanded thermoplastic polyurethane (E-TPU) (Col. 17, l. 62 – Col. 18, l. 2; Col. 18, l. 25-28).  
Regarding Claim 16, the modified shoe of Wardlaw discloses the shoe of claim 13, wherein the plurality of hollow bodies are spherical (Fig. 2).  
Regarding Claim 17, the modified shoe of Wardlaw discloses the shoe of claim 13, wherein the hollow bodies are produced by injection moulding, blow moulding, or laser sintering (Col. 3, l. 1-15). It is noted that Claim 17 recites the product-by-process limitation, “the hollow bodies are produced by injection moulding, blow moulding, or laser sintering”.  Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  See MPEP 2113.  As Wardlaw discloses the claimed structure, the process by which the product is obtained is not germane to the issue of patentability.
Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw, and further in view of Liu.
Regarding Independent Claim 18, Wardlaw discloses a shoe (Abstract, Fig. 9a), comprising: an upper (Fig. 9a, #904); and a sole (Fig. 9a, #910) connected to the upper (Fig. 9a), the sole comprising a midsole (Fig. 3, #300) consisting of a plurality of hollow bodies (Fig. 2, #200; Col. 13, l. 54 – Col. 14, l. 3; Col. 17, l. 62 – Col. 18, l. 2; Col. 18, l. 25-28) and a carrier material (Fig. 3, #330; Col. 14, l. 63-64), the plurality of hollow bodies being embedded within the carrier material (Fig. 3, #330; Col. 14, l. 63-64), wherein the hollow bodies define an internal volume within the midsole (Fig. 3 shows the hollow bodies defining an internal volume; Col. 9, l. 13-24), wherein at least one hollow body of the plurality of hollow bodies includes an outer surface (Fig. 2, #210) that completely encases (Col. 10, l. 63 – Col. 11, l. 5) an internal volume (Fig. 2, #220) containing air (Col. 4, l. 24-34).
Wardlaw does not expressly disclose that the internal volume is between 25% and 75% of a total volume of the midsole.
Liu teaches a shoe sole wherein there are EVA foam particles (Abstract) that take up between 25% and 75% of a volume of the midsole (Abstract).
Both Wardlaw and Liu teach analogous inventions in the art of shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Wardlaw with the teachings of Liu such that the hollow bodies would take up 25% to 75% of the volume of the sole so that sole could maintain the desired mechanical properties desired by the designers of the shoe such as allowing the shoe to have more rebound elasticity when running due to the addition of TPU between the particles, and since it has been held that the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 19, the modified shoe of Wardlaw discloses the shoe of claim 18, wherein the hollow bodies comprise expanded thermoplastic polyurethane (E-TPU) (Col. 17, l. 62 – Col. 18, l. 2; Col. 18, l. 25-28).  
Regarding Claim 20, the modified shoe of Wardlaw discloses the shoe of claim shoe of claim 19, wherein the carrier material comprises a foamed plastic (Fig. 3, #330 shows a foamed material; Col. 14, l. 37-41; Col. 18, l. 25-28).
Regarding Claim 21, the modified shoe of Wardlaw discloses the shoe of claim shoe of claim 18, wherein the hollow bodies have a spherical or ellipsoidal shape (Fig. 2, Col. 10, l. 63 – Col. 11, l. 5).
Response to Arguments
Applicant’s arguments, filed July 29, 2022, with respect to the 35 USC 102 of claims 1-3, 6-7, and 11-12 and the 35 USC 103 of claims 4-5, 8-10, and 13-20 have been considered but are not persuasive.
Regarding the 35 USC 102 of claim 1, the Applicant argues:
“Wardlaw does not anticipate claim 1 as amended, at least because the Wardlaw does not disclose that at least one of a number of hollow bodies includes an outer surface that completely encloses an internal volume. …The Offices alleges that the particles 200 shown in FIG. 2 of Wardlaw disclose hollow bodies. … However… the alleged hollow bodies 200 are tubular, and an internal volume of the bodies is not completely encased by an outer surface.” (Remarks Page 6, 2nd Paragraph)
The Examiner respectfully disagrees. Wardlaw discloses at least one of the number of hollow bodies includes an outer surface (Fig. 2. #210) that completely encases (Col. 10, l. 63 – Col. 11, l. 5 states in part, “The particles 120 may have a tubular form, i.e. comprise a channel, or else may have a closed surface which may surround a hollow space inside”) an internal volume (Fig. 2, #220, Col. 10, l. 63 – Col. 11, l. 5 states in part, “The particles 120 may have a tubular form, i.e. comprise a channel, or else may have a closed surface which may surround a hollow space inside”). See 35 USC 102 rejection above.
Regarding the 35 USC 103 of claims 13 and 18, the Applicant argues:
“…Wardlaw fails to disclose any hollow bodies that define an outer surface that completely encases an internal cavity. Rather, Wardlaw teaches that the alleged hollow bodies (i.e., particles 200) have "a wall 210 and a continuous channel 220." … the alleged hollow bodies 200 are tubular, defining open ends on either side of the channel 220. Thus, Wardlaw does not teach that an outer surface of a hollow body completely encases an internal cavity, as recited by claim 13. Liu fails to cure the deficiencies of Wardlaw since Liu fails to teach or suggest any hollow bodies that define an outer surface that completely encases an internal cavity, and that the internal cavity of the hollow body contains air. Indeed, Liu does not disclose any hollow bodies, but rather, "short and cylindrical particles 10 made of Ethylene Vinyl Acetate." … As such, Liu fails to cure the deficiencies of Wardlaw since it does not teach any hollow bodies that define an outer surface that completely encases an internal volume, and that the internal volume contains air, as recited by claim 13” (Remarks Page 7, 2nd-4th Paragraphs)
The Examiner respectfully disagrees. Wardlaw discloses the hollow bodies define outer surfaces (Fig. 2, #210) that completely encase (Col. 10, l. 63 – Col. 11, l. 5 states in part, “The particles 120 may have a tubular form, i.e. comprise a channel, or else may have a closed surface which may surround a hollow space inside”) respective internal cavities (Fig. 2, #220), and wherein the internal cavity of each of the hollow bodies contains air (Col. 4, l. 24-34). Liu is a secondary reference used to modify the midsole to have an internal volume of foam particles between 25% and 75% of the total volume of the midsole. Liu is not used to disclose the hollow bodies, which the prior art of Wardlaw already discloses.
Applicant submits that the dependent claims are patentable based on their dependencies from claims 1, 13, and 18 however, as discussed in the rejection below and in the arguments above, claims 1, 13, and 18 are not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732    

/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732